TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00481-CV



                         DBC Pipeline Construction, Inc., Appellant

                                                v.

                                    City of Austin, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. GN502114, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On February 24, 2006, the parties informed us that they have resolved their dispute

and would be filing a joint motion to dismiss. See Tex. R. App. P. 42.1(a). To date, we have not

received such a motion. Accordingly, in order to allow the parties time to complete any necessary

paperwork, we will abate the appeal for sixty days. The appeal will be automatically reinstated in

sixty days. The parties may file a motion to dismiss at any time.




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: March 31, 2006